DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 03/20/19.  The request for foreign priority to a corresponding German application filed 09/21/16 has been received and is proper.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the character of lines do not have satisfactory reproduction characteristics.  See 37 CFR 1.84(l).  Nearly all of the fluid (and dotted?) lines are blurry, including for example, the lines in the air control unit (102).   In addition, the Drawings are objected to because the specification states that valve (132) includes “two solenoid valve units,” but reference numeral “132” only points to a single solenoid valve.  See, e.g., Fig. 1; para. 0042. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0042] states that the valve 132 includes “two solenoid valve units” but only one solenoid valve unit appears in Figure 1.  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities: it recites “a second shuttle valve inlet (144)” when reference numerals do not appear anywhere else in the claims.  See claim 5, line 11.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 are rejected because claim 3 recites “the foot brake module” but this term lacks sufficient antecedent basis.  See claim 3, line 12. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Wieder
Claim(s) 1-2 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieder et al. (U.S. Patent Pub. No. 2012/0217794).  Wieder is directed to a pneumatic traction-slip controlled brake system of a motor vehicle.  See Abstract. 
Claim 1: Wieder discloses an air control unit for a brake system of a commercial vehicle [Figs. 1, 4], comprising: a control valve connector (24) configured to pneumatically couple the air control unit to a control valve (28) upstream of a wheel brake cylinder (30) of the brake system; a loading valve (26, 46) configured to load the control valve connector with a setpoint pressure; and a control unit (34) configured to actuate the loading valve to change a brake pressure in the wheel brake cylinder.  See Figs. 1, 4. 
Claim 2: Wieder discloses that the control unit is configured to be coupled to at least one wheel speed sensor (36) of the commercial vehicle, and actuate either or both of the loading valve and the control valve based at least in part on a wheel speed sensor signal generated by the wheel speed sensor to brake one side of the commercial vehicle.  See Fig. 1. 
Claim 19: see claim 1 above. 
Claim 20: Wieder discloses a machine-readable storage medium, on which a computer program configured to carry out and/or actuate the method as claimed in claim 19 is stored.  See para. 0080-81; Fig. 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Wieder in view of Klostermann
Claims 3-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieder in view of Klostermann et al. (U.S. Patent Pub. No. 2015/0239441).  Klostermann is directed to a brake module for a pneumatically braked vehicle.  See Abstract; para. 0129 (entire system is pneumatic). 
Claim 3: Wieder is relied upon as in claim 1 above.  Wieder further discloses a distributor unit (40) configured to distribute air from the air control unit to a brake circuit of a service brake of the brake system; and a connecting line (line between 50 and 60) configured to connect the distributor unit to the control valve connector.  See Fig. 1.
Wieder discloses all the limitations of this claim except for the shuttle valve.  Klostermann also discloses an air control unit (3) with loading valves (28, 29) and a control unit (4), further comprising a shuttle valve (33) having a first shuttle valve inlet (bottom of 33) and a second shuttle valve inlet (top of 33), wherein the connecting line is part of the brake circuit, the loading valve is arranged in the connecting line and upstream of the first shuttle valve inlet such that the loading valve is capable of actuating the service brake via the shuttle valve to control one or both of an outlet control pressure of a front or rear axle valve module and an outlet control pressure of the foot brake module (8, 9) at the second shuttle valve inlet.  See Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include the “shuttle valve” because Wieder may be modified to include a foot brake module, which are well-known and commonly employed in vehicles, This would then require the use of the shuttle valve to ascertain and compare the pressure values of the hand and foot brakes to apply a desired service brake pressure. 
Claim 4: Klostermann discloses the control unit is configured to actuate one or both of the loading valve and the control valve in response to a failure of an electronic brake system of the commercial vehicle.  See para. 0116. 
Claim 5: see claims 1 and 3 above. 
Claims 6-7: Wieder discloses a relay valve (58) having an operating pressure inlet, an operating pressure outlet and a control inlet, wherein the relay valve is configured to control a throughflow between the operating pressure inlet and the operating pressure outlet at a setpoint pressure, the air control unit has a relay valve connector configured to provide an operating pressure for operating the brake system, the relay valve operating pressure inlet is connected to the relay valve connector, the relay valve operating pressure outlet is connected to the first shuttle valve inlet, and the relay valve is connected to the control valve connector and control valve.  See Fig. 4.  With regard to the last limitation of these claims, upon modifying to include the shuttle valve of Klostermann, the relay valve would be connected to the shuttle valve. 
Claim 8: Wieder discloses that the loading valve is one of a plurality of loading valves, each loading valve being associated with a respective axle, and the system is configured to actuate the plurality of loading valves on a per axle basis.  See para. 0050. 
Claim 9: Wieder discloses that the plurality of loading valves are arranged outside or inside the air control unit, and are actuable by the air control unit.  See para. 0050. 
Claim 10: Wieder discloses that the relay valve is one of a plurality of relay valves, each relay valve being associated with a respective axle, and the system is configured to actuate in the plurality of relay valves on a per axle basis.  See para. 0050. 
Claim 11: Wieder discloses that the plurality of relay valves are arranged outside or inside the air control unit, and are actuable by the air control unit.  See para. 0050. 
Claims 12-13: while Wieder does not discuss the type of valves used, it would be obvious to use bistable valves because it would be obvious to try – only two options exists here, mono-stable and bistable. 
Claim 14: Wieder discloses that the brake system is configured to control a braking operation in a stepped manner.  See para. 0048 (46 switched “cyclically back and forth between the open and closed position”). 
Claim 15: Klostermann discloses at least two electric redundancy systems (20, 5, 30, 31) are provided for controlling the service brake.  See Fig. 1.  It would be obvious to use redundancy systems to ensure proper operation of the brake system despite control failure. 
Claim 16: Wieder discloses that the brake system is configured to actuate the service brake in a stepped manner, both independent of a driver request and in a manner which dominates the driver request.  See para. 0048. 
Claim 17: Wieder discloses that the control unit is configured to calculate the setpoint pressure for a service brake system based at least in part of information from a driver assistance system.  See para. 0043, 0080-81. 
Claim 18: Klostermann discloses that the air control unit is configured to additionally carry out a pneumatic, redundant control (5) [see para. 0129] of the service brake in a manner which is dependent on a driver brake request via a foot brake module (8, 9).  See Fig. 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        June 3, 2021